                      1
                                                 UNITED STATES DISTRICT COURT
                      2
                                               NORTHERN DISTRICT OF CALIFORNIA
                      3
                                                          EUREKA DIVISION
                      4
                      5
                          ALICE BROWN,                               Case No. 16-CV-7235 RMI
                      6
                                Plaintiff,                           ORDER DENYING PLAINTIFF’S
                      7                                              RULE 60 MOTION
                          vs.
                      8
                          COUNTY OF DEL NORTE; NATIONAL
                      9   PARK RANGER JOEL LEACHMAN;
                          NATIONAL PARK RANGER DAVID
                  10      KELTNER; NATIONAL PARK
                          RANGER ROBERT TOLER;
                  11      NATIONAL PARK RANGER
                          GREGORY MORSE; DEPUTY SHERIFF
                  12      ROBERT CLARKSON; DEPUTY
                          SHERIFF NEAL OILAR; DEPUTY
                  13      SHERIFF ADAM DANIELS; DEPUTY
                          SHERIFF GRANT HENDERSON;
                  14      SHERIFF ERIK APPERSON; SHERIFF
                          DEAN WILSON, RETIRED,
                  15
                                Defendants.
                  16
                  17
                  18
                                The court granted summary judgment on all remaining claims in this case
                  19
                          and entered judgment for Defendants and against Plaintiff Alice Brown (“Brown”)
                  20
                          on August 9, 2018. See Dkt. Nos. 78 & 79. On September 5, 2018, Brown filed a
                  21
                          notice of appeal of that judgment. See Dkt. No. 84. Two days later, she filed a
                  22
                          motion under Federal Rule of Civil Procedure 60(b) to set aside entry of the final
                  23
                          judgment against her. See Dkt. No. 85. The motion is now fully briefed. See Dkt.
                  24
                          Nos. 87, 90, 91.
                  25
                          //
                  26
MITCHELL, BRISSO,
DELANEY & VRIEZE
 814 Seventh Street
  P.O. Drawer 1008
  Eureka, CA 95502

                                                              0
                          ________________________________________________________________________
                      1         Pursuant to Civil Local Rule 7-1(b), the court finds that this matter is
                      2   appropriate for decision without oral argument and therefore takes the matter under
                      3   submission on the papers. The hearing previously set for October 16, 2018, is
                      4   VACATED.
                      5         When a Rule 60(b) motion is filed in district court after a notice of appeal
                      6   has been filed, the district court lacks jurisdiction to grant the motion. Katzir Floor
                      7   & Home Designs, Inc. v. M-MLS.com, 394 F.3d 1143, 1148 (9th Cir. 2004). “To
                      8   seek Rule 60(b) relief during the pendency of an appeal, the proper procedure is to
                      9   ask the district court whether it wishes to entertain the motion, or to grant it, and
                  10      then move [the Ninth Circuit], if appropriate, for remand of the case.” Williams v.
                  11      Woodford, 384 F.3d 567, 586 (9th Cir. 2004). Federal Rule of Civil Procedure
                  12      62.1(a) provides three options when a party, as here, makes a Rule 60(b) motion on
                  13      a case pending appeal: the district court may (1) defer consideration of the motion;
                  14      (2) deny the motion; or (3) state either that it would grant the motion if the court of
                  15      appeals remands for that purpose, or that the motion raises a substantial issue. See,
                  16      e.g., NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 612 n.1 (9th Cir. 2016)
                  17      (addressing the options under Rule 62.1 in upholding a district court’s denial of a
                  18      Rule 60(b) motion to vacate judgment). Accordingly, this court lacks jurisdiction
                  19      to grant Plaintiff’s motion to vacate the judgment.
                  20            The court has considered the arguments raised in Plaintiff’s motion and
                  21      concludes that Plaintiff fails to raise a substantial issue as to any grounds for relief
                  22      from the final judgment entered in this case. Because Plaintiff establishes no basis
                  23      for vacating the judgment in this case, Plaintiff’s motion is DENIED.
                  24      Dated: October 5, 2018
                  25                                        By:
                                                                   Judge Robert M. Illman
                  26                                               United States Magistrate Judge
MITCHELL, BRISSO,
DELANEY & VRIEZE
 814 Seventh Street
  P.O. Drawer 1008
  Eureka, CA 95502

                                                              1
                          ________________________________________________________________________
